Order reversed on the law, with ten dollars costs and disbursements, and motion denied. Memorandum. We construe the exception contained in subdivision 2 of section 21-a of the Buffalo City Court Act (Laws of 1909, chap. 570, as amd. by Laws of 1926, chap. 333), when read in connection with the remainder of the section, as giving to the City Court of Buffalo jurisdiction of the parties in those actions — of which the case before us is one — where all the defendants are residents of Erie county and all the plaintiffs are non-residents of the county. “ Freedom to construe is not freedom to amend.” (Sexauer & Lemke v. Burke & Sons Co., 228 N. Y. 341, 345.) All concur. (The order affirmed an order of the City Court of Buffalo setting aside service of summons.) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.